If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                           COURT OF APPEALS


JACOB MARION, by Guardian and Next Friend,                          FOR PUBLICATION
MONICA MARION,                                                      March 10, 2022

               Plaintiff-Appellant,

v                                                                   No. 352355
                                                                    Wayne Circuit Court
GRAND TRUNK WESTERN RAILROAD                                        LC No. 18-005516-NO
COMPANY, STEVEN GOLOMBESKI, and JESSIE
WILSON,

               Defendants-Appellees.


Before: GLEICHER, P.J., and CAVANAGH and LETICA, JJ.

LETICA, J. (concurring).

       The trial court misconstrued critical facts and common-law legal principles before it
concluded that there were no genuine issues of material fact. For this reason, I concur in the
majority’s disposition.1



                                                            /s/ Anica Letica




1
  Plaintiff does not challenge the trial court’s order to the extent it granted defendants’ summary
disposition regarding allegations pertaining to the train’s excessive speed, the railroad’s duty to
fence, or attractive nuisance.


                                                -1-